FILED
                             NOT FOR PUBLICATION                             DEC 02 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10661

                Plaintiff - Appellee,            D.C. No. 4:13-cr-01290-RCC

  v.
                                                 MEMORANDUM*
LEOPOLDO ARTEAGA-REYNA, a.k.a.
Leopoldo Reyna Arteaga,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                      Linda R. Reade, District Judge, Presiding**

                           Submitted November 18, 2014***

Before:         LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Leopoldo Arteaga-Reyna appeals the district court’s imposition of a 41-

month sentence following his guilty plea to reentry after deportation, in violation

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The Honorable Linda R. Reade, Chief United States District Judge for
the Northern District of Iowa, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Arteaga-Reyna contends that the district court erred in applying a 16-level

enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because his prior conviction

under California Penal Code § 211 is not a crime of violence. Arteaga-Reyna’s

argument is foreclosed. See United States v. Flores-Mejia, 687 F.3d 1213, 1214-

16 (9th Cir. 2012), cert. denied, 133 S. Ct. 958 (2013).

      Arteaga-Reyna also alleges that his 41-month sentence is substantively

unreasonable in light of his history and characteristics. We review the substantive

reasonableness of a sentence for abuse of discretion. See United States v. Autery,

555 F.3d 864, 871 (9th Cir. 2009). There is an abuse of discretion when the

district court “makes an error of law, when it rests its decision on clearly erroneous

findings of fact, or when we are left with a definite and firm conviction that the

district court committed a clear error of judgment.” United States v. Ressam, 679
F.3d 1069, 1086 (9th Cir. 2012) (en banc) (citation and internal quotation marks

omitted). We find no abuse of discretion in this case because the 41-month

sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances. See Gall v. United States, 552 U.S.
38, 51 (2007).

      AFFIRMED.


                                           2                                    13-10661